DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 1-4, 6-12 and 14-21 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive. The Applicant argues that the prior art fails to teach the film produced from a material having a viscosity index of more than 80. However, the Examiner disagrees and notes that Sakhrani teaches the film formed from compounds, such as Fomblin M100 which has a viscosity index of 384 as measured by ASTM D2270, as evidenced by MatWeb under Physical Properties. The Applicant additionally argues that the prior art teaches the film comprising comprising organic fluids with fluoroalkyl groups. However, Fomblin M100 is a polyfluoropolyether which will inherently include fluoroalkyl groups in the fluorinated polyether structure. Further, Applicant argues that the prior art fails to teach the film comprising less than 1 ppm of nitrogen oxide or ozone contaminants. However, the Examiner contends this will be an inherent feature of the resulting films as they are prepared in an identical manner to the films as claimed. Finally, Applicant contends that the prior art fails to teach or suggest the molecular structures as claimed. However, as outlined in the newly provided rejection below these structures are indefinite. Therefore, the Examiner maintains the rejections of record in combination with the newly provided 35 U.S.C. 112(b) rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites a formula R1-(O-CF-R-CF2)p-(O-CF2)q-R2 where R=-CF3 or R=-F. However, this would lead to the following structures R1-(O-CF-F-CF2)p-(O-CF2)q-R2 and R1-(O-CF-CF3-CF2)p-(O-CF2)q-R2 which are impossible as fluorine only has a valency of 1 and carbon only has a valency of 4. Therefore, claim 21 is indefinite. As the structures are impossible, it is impossible to determine what applicant intended the structures to be and a prior art search cannot be performed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
2.	Claims 1-4, 6-12 and 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (U.S. Pat. No. 4822632) in view of Sakhrani et al. (U.S. Pat. No. 7431989) and Cooper et al. (U.S. PGPUB No. 2004/0144733) as evidenced by MatWeb Material Property Data (hereinafter referred to as MatWeb).

	Regarding claims 1-4, 6-12 and 14-20, Williams teaches a medical packaging comprising a cavity for a pharmaceutical drug, in particular a cylinder for guiding an elastomer plunger in contact with the surface of the cavity (Examples I-V), where the cavity (syringe barrel) and the plunger are coated (claims 9 and 10) with a silicone-free lubricating film (column 3, lines 38-43) comprising crosslinked organic molecules (column 4, lines 53-56). Williams’ compounds are silicone free and are crosslinked in a similar manner to applicant’s crosslinked molecules using a low pressure glow discharge plasma (see applicant’s disclosure at pages 15 and 21 and Williams at column 4, lines 12-24). Williams fails to teach the lubricating film being a perfluorinated organic lubricating film and the claimed properties of the lubricating film as recited in claims 1-4, 6-11, 14-17, 19 and 20 (the surface energy, contact angle requirements, the variability of the surface energy, viscosity index or contact angle for water and breakaway force limitations).
First, Sakhrani teaches a similar packaging comprising a cylinder with a plunger (column 4, lines 4-8 and column 6, lines 61-66) where the cavity is coated with a silicone-free lubricating film which can comprise perfluorinated crosslinked organic lubricating films (abstract, column 6, lines 15-32 and note that the plasma will result in crosslinking) prepared from compounds such as Fomblin M100 (which is a perfluoropolymer ether fluid, which will necessarily have fluoroalkyl groups and has a viscosity index of 384 as measured by ASTM D2270, as evidenced by MatWeb under Physical Properties). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Sakhrani’s lubricants for Williams’ lubricants. One would have been motivated to make this modification as one could have substituted one known syringe barrel lubricant for another one with a reasonable expectation of success, and the predictable result of providing improved syringes.
Second, Cooper teaches that in plasma treatement of fluid (0014 and 0072) stable operation of cathode discharges may be achieved without ballasting the individual discharges when operating in regions where the V-I characteristic of the cathode discharge has a positive slope (the Townsend region and the abnormal glow region). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify William in view of Sakhrani’s packaging by conducting the crosslinking of the lubricating molecules homogeneously by using an abnormal glow discharge exhibiting a current/voltage characteristic with a positive slope as disclosed by Cooper. One would have been motivated to make this modification as Cooper teaches that use of an abnormal glow discharge reduces the thermal stress on the electrodes considerably (0080).
Third, given the essentially identical organic perfluorinated molecules and processing method disclosed by Williams in view of Sakhrani and Cooper as compared to applicant’s claimed invention, the Examiner contends that the claimed properties of the lubricating film as recited in claims 1-4, 6-11, 15, 16, 19 and 20 (the surface energy, contact angle requirements, dynamic sliding friction force, lack of nitrogen oxide and ozone contaminants and breakaway force limitations) would be inherent in Williams in view of Sakhrani and Cooper’s lubricating film.
Finally, applicant’s arguments make clear that the use of an abnormal glow discharge results in applicant’s claimed homogeneity (see pages 7 and 8 of applicant’s remarks filed 2/28/2022. Therefore, the Examiner contends that this provides evidence that Williams in view of Sakhrani and Cooper’s films will be homogeneous and would then inherently have surface energies and contact angles as claimed that vary by less than ±10 mN/m and ±15°, respectively.

Conclusion
	Claims 1-4, 6-12 and 14-21 are pending.
	Claims 1-4, 6-12 and 14-21 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
October 9, 2022Primary Examiner, Art Unit 1717